ORNEY         GENERAI,
                          OF    TKXAS




HonorableStsnsellBryen
DistrictAttorney
Waco, Texas

Attention:Mr. Roy Rutlsnd,Jr.

Dear Sir:             OpinionNo. O-3591
                      Fk: Is affidavitof purchaserdf automobile
                          re¶uiredunder H. B. 8, a public record
                          to which the generalpublic shall have
                           ClCCGS8P


You have inquiredas to whether the affidavitrequiredunder ArticleVI,
Section 5s of H. B. 8 of the Forty-SeventhLegislature,is a publicrecord
in the sense that the informationcontainedin the affidavitis availableto
the publicat large.

ArticleVI, Section 1 (a) leviesa tax of one per cent (1s) upon the total
considerationpaid or to be paid.by the buyer. This articlefurthermakes
certaindefinitionsand provisionsnecessaryto the enforcomsntof this law
includingSection5a of ArticleVI which reads as follows:

    "At the time the tax herein levied is paid to said Tax Collectorthe
    purchasershall file with said Tax Collectorthe affidavitof such
    purchaser(or if a corporationthe affidavitof thePrasi%n*:$Vice
    President,Secretary,or Manager)settingforth the then value in dollars
    of the total considerationreceivedor to be receivedby such selleror
    his nominees,whether in money or other things of value."

The only case we find reportedin Texas upon the subjectof the rfghts of the
citizensof a state to inspectthe recordsof the atate or county is PalacjiBs
et alvs. Corbettet al, (Writof error refused)72 S. W. 777. In this case
the Court of Civil Appeals at San Antonioadoptedthe common law upon this
subjectas the law in Texas. That is, if the reportsor recordsare not
confidential, but on the other hand are of a publicnature,private citizens
or their duly appointedrepresentatives  have a right to inspectsuch of the
recordsas they have an interestin. This right, of course,is subjectto
limitationimposedby the LegislatureIn enactingthe subjoctlaws. We do
have instancesin which the Legislaturehas specificallylimitedthe authority
to examineor copy recordsrequiredof individuals,partnerships,or
corporations,such as the recordsof the Texas UnemploymentCompensation
CommissIon.
Honorable
        StansellBryan,Page 2        (O-3591)


Our exsminaticnof the authorities
                                disclosesthatthe rule of the Pslacios
aam Is stillthe Law in Texas. This deprtmentfollowedthE& dLcision
in our OpinionXoor.O-69 and o-2044.
In an examinationof Sectionv1:of H. B. 8 of the FortySeventhLegislatwe
we find)o provlrion mking thesereoordsoonfidential  or protesting
                                                                them
from exss&mtionof observation by interested pwsonnr.Thw, theyare
@varned by the lax as statedin ,thePslsoloaosse.
Tncrr bolngno authority
                      for     withholding       the ln?.##mtion ocmtsirmd In be
         from
affidaoitr          tha pub110we are of tha opini&"$hstthe rffidsvlts   mentioned
in your in~lry      are publiorroordswlun fheyImw bean filedIn tha offloe
of the tar oollaotor     and are subjrotto exsmlnation st reasonable houraby
interested   parmm.      We are smolwing oopirr of our opinionr Nor. O-854 md
O-2044 upon tha aubjrot of   euminmtloaQ~ of publio reoordr.

                                        Yourr vary truly

                                 ATToBmr CmmRAL m TEUS
                                  I/ brrir Ho+



                                 w
                                     Morris      Hodgor
                                              Amirtant